DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the preliminary amendment filed on August 13, 2021.  The amendments to the specification, abstract and the claims have been entered.  Claims 1 and 4-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a power-split hydro-mechanical hybrid transmission system with an automatic adjustment function having a hydraulic transmission mechanism, a split mechanism, a convergence mechanism, the transmission having three modes, the convergence mechanism has a common ring gear, small sun gear, large sun gear, a short planet and a long planet carrier, wherein the convergence mechanism-short planet carrier is connected to 40the convergence mechanism-long planet carrier, and the convergence mechanism-long planet carrier is connected to the output member; the convergence mechanism-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,994,002 to Valotto et al. and U.S. Publication No. 2010/0298081 to Ivanysynova et al. both teach a hydro-mechanical power split transmission.
European Patent No. WO2019/0191693 to Rechenbach et al. and European Patent No. 2012/171812 to Rintoo both teach a power split transmission, but lack a teaching of a long and short carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655